I-IAMLIN, Justice:
By Bill of Information, filed February 23, 1968, defendant was charged with the offense of simple battery. LSA-R.S. 14:-35.1 The Minutes of the trial court, March 15, 1968, recite: “This case having been regularly set for trial, the defendant being in open court unrepresented by counsel, the defendant requested a continuance of the trial in order that he might produce witnesses (defendant did not subpoena any witnesses for the trial). Said request for a continuance was denied. Case was taken up for trial, evidence adduced, closed, and case submitted. Whereupon, the Court found the accused guilty and sentenced him to serve one (1) year in the Parish Jail. The defendant requested an appeal and that an appeal bond be fixed. The Court granted the defendant an appeal to the Supreme Court of Louisiana and same was made returnable on April 15, 1968. Bond pending the appeal was fixed- by the Court in the amount of $500.00.”
In brief filed in this Court, the State alleges that, “On July 9, 1968, afte'r the defendant had been in jail for four months and 25 days, Judge William F. Woods suspended the balance of the sentence and the defendant was released from custody.”
As stated supra, defendant was granted an appeal to this Court from his conviction and sentence. On the day set for argument, defendant neither appeared nor filed a brief. The record contains only th~ Minutes of the trial court, the Bill of Information, and the State’s Exhibit No. 1, a picture of the defendant. No Bills of Exceptions were reserved; no testimony was taken.
There appears no error patent on the face of the record.
For the reasons assigned, the conviction and sentence are affirmed.

. “Simple battery is a battery, without the consent of the victim, committed without a dangerous weapon.
“Whoever commits a simple battery shall be fined pot more than three hundred dollars, or imprisoned for not more than two years, or both.” LSA-R.S. 14:35. This offense is a misdemeanor under Louisiana law. See, LSA-R.S. 14:2,